IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLESTON WILLIAMS,                  §
                                      §     No. 474, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below: Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID No. 0910002934 (K)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: September 26, 2018
                          Decided: December 10, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record below, we conclude that the Superior Court’s

August 22, 2018 order summarily dismissing the appellant’s second motion for

postconviction relief should be affirmed.    The Superior Court did not err in

concluding that the motion was procedurally barred and did not satisfy the pleading

requirements of Superior Court Criminal Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice